Citation Nr: 0309339	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  96-31 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an undiagnosed illness 
manifested by night sweats, fatigue, and joint pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran served with the Army National Guard and he was 
ordered to active duty from September 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 RO rating decision which denied 
service connection for an undiagnosed illness manifested by 
night sweats, fatigue, and joint pain.  In June 2002 the 
veteran testified at a Board videoconference hearing.


REMAND

In September 2002 the Board undertook additional development 
of the evidence on the issue on appeal, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  However, that 
regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  In view of this decision, although 
the development has been completed, the case must be remanded 
for the following: 

After assuring that there has been 
compliance with the notice requirements 
of the Veterans Claims Assistance Act of 
2000 (VCAA), the RO should readjudicate 
the veteran's claim in light of the 
evidence received since the October 2000 
supplemental statement of the case.  If 
the claim remains denied, the RO should 
furnish a supplemental statement to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


